Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Feb 2022 has been entered.
 
Response to Amendment
As a result of the amendments to the claim, all rejections not repeated in this Office Action have been withdrawn. See new grounds of rejections. 
Claims 1-3, 5, 7-21 are currently pending in this Office Action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dairy Processing Handbook “DPH” (Dairy Processing Handbook, Tetra Pak Processing, 1995) in view of Criezis et al. (US 2013/0196031) and Meister et al. (US 6,060,105) and evidenced by NutritionValue.org (Cream, Heavy Nutrition Facts). 
Regarding Claims 1, DPH discloses a method of producing a liquid dairy product (page 206), the method comprising: mixing cream and micro-filtered milk to form a liquid dairy ingredient (page 207, first and second paragraph); the liquid dairy ingredient having a fat content of 35-40% (see Production of Cream, page 207), and cooling the liquid dairy concentrate to 4°C (4°C, page 207, second paragraph). 
While DPH is directed to mixing the cream and microfiltered milk to the “specified fat content of the market milk”, DPH is silent to wherein the liquid dairy ingredient has a fat to protein ratio of from 5:1 to 15:1 by weight, concentrating the liquid dairy ingredient by ultrafiltration and, optionally, diafiltration to obtain a concentrated liquid dairy ingredient as a retentate; adding sucrose and/or tri sodium citrate to the retentate to form a modified retentate, wherein the step of adding sucrose and/or trisodium citrate to the retentate to form a modified retentate is conducted at a temperature of at least 50°C; cooling the modified retentate to a temperature of at most 8°C and storing the modified retentate at a temperature of at most 8°C for at least 2 minutes; after the cooling and the storing of the modified retentate, adding one or more further ingredients to the modified retentate to form the liquid dairy concentrate, wherein the step of adding one or more further ingredients to the modified retentate to form a liquid diary concentrate is conducted at a temperature of at least 70°C; filling the cooled liquid dairy concentrate into a beverage container, and sealing and retorting the liquid dairy concentrate in the beverage container.
Criezis is relied on to teach a process of making a concentrated dairy liquid applicable for use in a beverage container (Tassimo Creamer T-Disc, see paragraph 78 and 127), and discloses a liquid dairy concentrate that begins with a liquid dairy ingredient such as cream (paragraph 76) having a fat content of 32wt% to 42wt% which overlaps with the claimed range (last sentence of paragraph 81), wherein the dairy liquid base is concentrated using ultrafiltration with or without diafiltration (paragraph 76). Criezis notes that the cream may generally have “less than about 2 percent protein (last sentence of paragraph 81); however, Nutritionvalue.org provides evidence that cream are also known to have 2.8% protein and 36% fat, which provides a fat to protein ratio of 12.8:1. Therefore, since 2.8% can be construed to be within “about 2%”, there is a reasonable expectation that Criezis discloses the recited fat to protein ratio, or is merely close such that one of ordinary skill in the art would not expect a significant difference. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since Criezis is also directed to concentrating cream to provide a concentrated liquid dairy product having a final product with a similar fat and protein ratio as applicant’s (Applicant’s final product has a fat content of 12 to 30wt% and protein content of 1 to 5wt%, see Page 12, Ln. 23-25, whereas Criezis has 20 to 30wt% fat and protein of about 0.8% to 3%, see paragraph 29), the difference is not seen to be significant. Criezis further teach adding sucrose and/or trisodium citrate to form a modified retentate (paragraph 113-115). Since Criezis indicates that the addition of adjunct ingredients, which includes the trisodium citrate as a stabilizer (paragraph 93), can be added before or after the homogenization step (paragraph 93), and the homogenization step occurs after the heating step which occurs at about 72°C to about 95°C (paragraph 95) and prior to cooling to a temperature below 8°C (below 45°F, paragraph 131), it is construed that the addition of adjunct ingredients occurred at temperatures near 72-95°C. Criezis also teaches filling the cooled liquid diary concentrate into a beverage container, sealing and retorting the liquid dairy concentrate in the beverage container (paragraph 89 and 127). 
Since DPH is directed to a process of producing cream, and Criezis is directed to a process of concentrating cream into a shelf-stable liquid product (paragraph 75), it would have been obvious to one of ordinary skill in the art to employ the process of Criezis on DPH’s cream product for the purpose of forming a concentrated shelf-stable liquid product. 
As to the limitation of cooling the modified retentate for at least 2 minutes, Criezis further indicates that “the homogenate may be cooled if it will not be immediately transferred to a packaging operation (paragraph 104), thus implying that if there is a significant amount of time (hence “not be immediately”) prior to the next processing stage, the homogenate should be cooled to prevent staling or degradation. Therefore, it would have been obvious to one of ordinary skill in the art to store or temporarily hold the concentrate at the required temperature until packaging operations, especially since Criezis recognizes that the concentrate may not “immediately” transfer to packaging operations. Also, in combination with the DPH reference which discloses a step of cooling to 4°C to help preserve color and fresh flavor (page 207, first 6 paragraphs), it would have been obvious to one of ordinary skill in the art to cool to 4°C for the purpose of maintaining color and flavor. 
As to the limitation of after cooling and storing the modified retentate, adding one or more further ingredients to the modified retentate to form a liquid dairy concentrate, wherein the step of adding one or more further ingredients to the modified retentate to form a liquid dairy concentrate is conducted at a temperature of at least 70°C, Meister is further relied on to teach a step of heat treating the liquid to 120°C subsequent to a cooling step, and while the liquid was at a temperature below 100°C, adding powdered flavor and stirring until dissolution was complete (Col. 3, Ln. 67-Col. 4, Ln. 8-11). Since Criezis cools the homogenate until the next processing step (in this case, a packaging stage), it would have been obvious to one of ordinary skill in the art further add additional ingredients such as powdered flavorings in a post processing step after the homogenate has been cooled down based on flavor preference. Also, since Meister adds powdered flavoring that is mixed until complete dissolution (Col. 4, Ln. 8-11), it would have been obvious to one of ordinary skill in the art to add the powdered flavoring at temperatures below 100°C (which overlaps with the claimed “at least 70°C) to facilitate dissolution of the powdered ingredient. 
Regarding Claims 2 and 16, as discussed in the rejection of Claim 1, the combination suggest a fat to protein ratio of about 12.8:1 which is seen to be near the recited “12:1” of Claim 2 and “about 10” of Claim 16. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since Criezis is also directed to concentrating cream to provide a concentrated liquid dairy product having a final product with a similar fat and protein ratio as applicant’s (Applicant’s final product has a fat content of 12 to 30wt% and protein content of 1 to 5wt%, see Page 12, Ln. 23-25, whereas Criezis has 20 to 30wt% fat and protein of about 0.8% to 3%, see paragraph 29), the difference is not seen to be significant.
Regarding Claim 3, Criezis further teach wherein the step of concentrating the liquid dairy ingredient by ultrafiltration is conducted at a temperature of at least 50°C (paragraph 99). 
Regarding Claims 5 and 19, DPH further teach wherein the liquid dairy product is cooled to 4°C (page 207, second paragraph). Criezis further teach that the liquid dairy concentrate may be cooled “if it will not be immediately transferred to a packaging operation” and may be cooled while flowing through a regeneration and cooling section of a plate heat exchanger. The combination is silent to specifically reciting that the liquid dairy concentrate is stored for a specific amount of time; however, it would have been obvious to one of ordinary skill in the art to store or temporarily hold the concentrate at the required temperature until packaging operations, especially since Criezis recognizes that the concentrate may not “immediately” transfer to packaging operations. This would also have been obvious for batch processing when it is necessary to temporarily hold the liquid dairy product until the batch is completed prior to packaging. DPH also recognizes that the dairy product will maintain a long shelf-life if it is maintained at 7°C through the process (see Page 207, 6th paragraph). Therefore, it would have been obvious to one of ordinary skill in the art to store the milk for at least 2 minutes to control the temperature of the concentrate and therefore prolong its shelf-life. 
Regarding Claim 7, the combination is silent to specifically reciting a method of processing two or more liquid dairy concentrates having different flavours, wherein, in the step of adding one or more further ingredients to the modified retentate to form a liquid dairy concentrate, two or more portions of the modified retentate are treated separately to obtain liquid dairy concentrates with different flavours, wherein the liquid dairy concentrates are then separately subjected to the cooling, filling, sealing and retorting steps. However, the claim is merely reciting the processing of different flavors. Criezis discloses that other optional ingredients such as flavor can be added for a particular application, thus suggestion that one of ordinary skill in the art can vary the flavor based on preference (paragraph 115). In view of this, it would have been obvious to one of ordinary skill in the art to produce and package two or more liquid dairy concentrate having different flavors based on product choices. 
Regarding Claim 8, DPH further teaches wherein the modified retentate is stored at a temperature of at most 8 °C for at least 2 minutes; that is, DPH discloses that the milk is kept at a temperature of no more than 7°C (see Page 207, 6th paragraph) during the whole chain from dairy via the retailer to the consumer, and therefore suggest to store the modified retentate at said temperature for at least 2 minutes. Additionally, it would have been obvious to one of ordinary skill in the art to store for a time between 2 minutes and 24 hours until the liquid is ready to be packaged or further processed. 
Regarding Claim 9, Criezis further teaches wherein the beverage container is a capsule for use in a beverage preparation machine (paragraph 127).
Regarding Claim 10, Criezis further teaches wherein the one or more further ingredients is flavorings (paragraph 115). Meister is similarly relied on to further teach wherein the one or more further ingredient is powered flavoring (Col. 4, Ln. 10). 
Regarding Claim 11, Criezis further teach wherein the step of adding one or more further ingredients to the modified retentate to form a liquid dairy concentrate further comprises homogenizing the liquid dairy concentrate (“Either before or after homogenization, dairy minerals and adjunct ingredients are added to the concentrate”, paragraph 106). 
Regarding Claim 12, Criezis further teach wherein the retentate has from 40 to 50wt% solids (35% to 65% total solids, paragraph 29). 
Regarding Claim 13, Criezis further teach wherein sucrose is added in an amount of from 5 to 30 wt% (paragraph 115). 
Regarding Claims 14 and 15, the combination suggest the dairy liquid concentrate of Claim 1 as discussed above. Criezis further teach a sealed beverage container containing liquid dairy concentrate (paragraph 127). Criezis therefore also further teach the method of introducing water into the sealed beverage container to dilute the liquid dairy concentrate to form a beverage and dispensing the beverage from the container.   
Regarding Claim 17, Criezis further teaches wherein the step of concentrating the liquid dairy ingredient by ultrafiltration is conducted at a temperature from 50°C to 55°C (“about 50°C to 60°C”, paragraph 99). 
Regarding Claim 18, Meister is relied on to further teach after cooling the retentate to <10°C, heating the mixture to 75°C where powdered flavoring is added thereafter (Col. 4, Ln. 1-11). 
Regarding Claim 20, Criezis further teaches wherein homogenizing the liquid dairy concentrate comprises a two-stage high-pressure homogenization (see paragraph 104), wherein the first stage occurs at from 138 to 275 Bar (2000 psi to 4000 psi), and the second stage occurs at from 14 to 27 Bar (200 psi to 400 psi). 
Regarding Claim 21, Meister further teaches wherein the sucrose is in granulated form (see Col. 3, Example 1). 


Response to Arguments
 Applicant’s arguments in the response filed 28 Feb 2022 has been considered but is found not persuasive over the prior art. 
Applicant argues that Criezis does not teach a liquid dairy ingredient having a fat content of 35wt% to 45wt% because Criezis suggest a final product of about 20 to 30 percent fat (page 7 of the remarks). However, the argument is rendered moot because this recitation is no longer relied on. Instead, the Office Action relies on Criezis applying a step of concentrating by ultrafiltration on cream as the liquid base (see paragraph 76), where Criezis notes that cream generally has a fat content of about 32 to about 42 percent (end of paragraph 81). This is further evidenced by Nutritionvalue.org which shows a cream having 36% fat (36g total fat /100g serving, < https://www.nutritionvalue.org/Cream%2C_heavy_12130100_nutritional_value.html?size=100+g>). Therefore, it is maintained that the combination of DPH and Criezis discloses a step of mixing high fat cream with micro-filtered milk to form a liquid dairy ingredient having 32% to 42% fat which overlaps with the claimed range. 
Applicant argues that Criezis is directed towards a liquid dairy ingredient that is based on liquid dairy bases and starting ingredients with low total solids and low fat (page 8 of the remarks); however, the argument is not persuasive because though Criezis dilutes the cream with a 1:1 ratio of water in Examples 1 and 2, the combination still meets the limitation of providing a mixed dairy product having the claimed fat and protein content as discussed in the rejection of Claim 1 above. The claim does not exclude a step of diluting the cream, nor does the claim have a required solid total solid content. For these reasons, it is maintained that the combination of DPH and Criezis suggest a process of mixing cream and micro-filtered milk to form a liquid dairy product having the recited fat content and fat to protein ratio. 
As to section B, applicant argues that the combination is not proper because DPH does not provide disclosure or suggestion to one of ordinary skill in the art to mix cream and micro-filtered milk to obtain a dairy product having a fat content of about 35% to about 45wt% as claimed (page 9 of the remarks). However, the argument is not persuasive because DPH discloses a process of mixing cream and skim milk to achieve the desired fat content. In this case, the fat content is selected based on the desired products which also includes cream having 35-40% fat (see bottom of Page 207 “Production of Cream” in the DPH reference). 
Applicant argues that the Office Action does not articulate any reasoning as to why one of ordinary skill in the art armed with the disclosure of DPH which teaches a method of preparing milk having a fat content of about 1-3.5 % would look to Criezis which teaches a cream-water based intermediate with a fat content of 16-21% and a final fat content of 20-30wt% for a disclosure of a dairy liquid having a fat content of about 35%-45%. However, the argument is not persuasive in view of the response above. That is, DPH is relied on to teach a known method of combining cream and skim milk to form a liquid dairy product having the desired fat content, which is seen to include cream having a fat content of 35-40% (“Production of Cream”, page 207 of DPH). Criezis is relied on to teach a method of processing cream into a shelf-stable concentrated liquid dairy product to be used in a capsule (paragraph 127 of Criezis). Therefore, it is maintained that since DPH is directed a method of making a liquid milk product such as cream, and Criezis is directed to further processing cream into a concentrated shelf-stable liquid, it would have been obvious to combine the teachings for the purpose of formulating a shelf-stable concentrated liquid product starting with the liquid base of DPH. That is, the combination is relying on Criezis to further modify the homogenized milk product of DPH by further concentrating the product into a shelf-stable liquid suitable for packaging within capsules. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792